DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figures 2, 5-6) read on claims 1-25 in the reply filed on 8/16/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/020,149 filed on 06/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second luminance adjusting module,” as recited in claims 17-23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 5-12, 14, 18-25 are objected to because of the following informalities: 
Claim 5 (line 2), “determining” should be changed to --the determining--.
Claim 5 (line 6), “searching” should be changed to --the searching--.
Claim 6 (line 5), claim 7 (line 5), “luminance adjustment” should be changed to --the luminance adjustment--.
Claim 8 (lines 2-3 and 4), “statistics information of light sensitivity” should be changed to --the statistics information of the light sensitivity--.
Claim 14 (line 3), “depth information” should be changed to --the depth information--.
Claim 18 (line 4), “the fifth imaging mode” should be changed to --a fifth imaging mode--.

Claim 18 (line 5), “the fifth feature template” should be changed to --a fifth feature template--.
Claim 24 (line 2), “perform steps of claim 1” should be changed to --perform steps of the method of claim 1--.
Claim 25 (line 3), “perform steps of claim 1” should be changed to --perform steps of the method of claim 1--.

Claims 6-12 are objected as being dependent from claim 5.
Claims 19-23 are objected as being dependent from claim 18.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second determining module,” in claims 13, 17, “a template creating module,” in claims 13, 14; “a second searching module,” in claims 13, 15-17; “a second luminance adjusting module,” in claims 17-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a second determining module,” in claims 13, 17, “a template creating module,” in claims 13, 14; “a second searching module,” in claims 13, 15-17; “a second luminance adjusting module,” in claims 17-23, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “a second determining module,” in claims 13, 17, “a template creating module,” in claims 13, 14; “a second searching module,” in claims 13, 15-17; “a second luminance adjusting module,” in claims 17-23, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 13-23 cannot be determined.
Therefore, the claims 13-23 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “a second determining module,” in claims 13, 17, “a template creating module,” in claims 13, 14; “a second searching module,” in claims 13, 15-17; “a second luminance adjusting module,” in claims 17-23, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 13-23 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “a second determining module,” in claims 13, 17, “a template creating module,” in claims 13, 14; “a second searching module,” in claims 13, 15-17; “a second luminance adjusting module,” in claims 17-23, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 14-23 are rejected as being dependent from claim 13.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (line 5) recites limitation “a picture;” it is not known that limitation “a picture” as recited in claim 1 (line 5) is the same or different from limitation “a picture” as recited in claim 1 (line 4).
Claim 3 (line 3) recites the limitation "the" in “the distance”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 (line 3) recites the limitation "the" in “the background”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (line 9) recites the limitation "the" in “the exposure”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (line 11) recites the limitation "the" in “the modes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 (line 11) recites limitation “the modes of the same camera’s;” it is not know that what does “the same camera’s” refer to?
Claim 13 (line 5) recites limitation “a picture;” it is not known that limitation “a picture” as recited in claim 13 (line 5) is the same or different from limitation “a picture” as recited in claim 13 (line 4).
Claim 15 (line 2) recites the limitation "the" in “the distance”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 (line 3) recites the limitation "the" in “the background”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 (line 7) recites the limitation "the" in “the modes”.  There is insufficient antecedent basis for this limitation in the claim.
same camera’s” refer to?
Claim 18 (line 2) recites the limitation "the" in “the second luminance adjusting module”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-12, 24-25 are rejected as being dependent from claim 1.
Claims 14-23 are rejected as being dependent from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-14, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0381268) in view of Chen et al. (US 2016/0261781) further in view of  Lee (US 2015/0002734).
Regarding claim 13, Smith et al. discloses an apparatus for focusing, comprising:
Smith et al. discloses that the server generate an object template, the object template contains shape information and location for an object-of-interest or other information that may be useful for focusing, i.e., depth information, paragraphs [0029]-0032], [0038]-[0040]); and
a second searching module, configured to search for an image of the target object according to the third feature template in the fourth imaging mode (the focus assist module 425 is operative to control camera equipment 413 by sending camera control signals to adjust the lens position, the focus assist module 425 adjust the camera equipment using information contained the object templates 435, paragraphs [0038]-[0040]).
Smith et al. fails to discloses a second determining module, wherein the third imaging mode comprises a mode in which a non-depth camera is used to take a picture, and the fourth imaging mode comprises a mode in which a depth camera is used to take a picture.
However, Chen et al. discloses the image capturing 324 of camera phone 300 having color camera DL1 and depth camera DL2 (figure 3, paragraphs 0048]-[0049].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Smith et al. by the teaching of Chen et al. in order to calculate depth information and/or disparity information of the depth image to generate the distance detection result (paragraph [0048]).
Smith et al. and Chen et al. fail to disclose a second determining module, configured to determine that imaging mode switches from a third imaging mode to a fourth imaging mode.
However, Lee discloses the 2D processor 802 may switch the use of camera 114, 116 to the use of depth sensor 120 to determine depth data in low lighting conditions (figure 1, 8, paragraph [0084]).


Regarding claim 14, Smith et al. discloses wherein the template creating module is further configured to create the third feature template, wherein the third feature template is further used to record depth information and shape information of the target object (Smith et al. discloses that the server generate an object template, the object template contains shape information and location for an object-of-interest or other information that may be useful for focusing, i.e., depth information, paragraphs [0029]-0032], [0038]-[0040]).

Regarding claims 1-2, claims 1-2 are method claims correspond to apparatus claims 13-14; therefore, claims 1-2 are rejected for the same reasons given in claims 13-14, respectively.

Regarding claim 24, Smith et al., Chen et al. and Lee disclose a non-transitory computer-readable medium storing computer instructions that, when executed by a processor (Smith et al., processor 401, figure 4A), cause the processor to perform steps of claim 1.

Regarding claim 25, Smith et al., Chen et al. and Lee disclose an apparatus for focusing, comprising a storage, a processor (Smith et al., processor 401, figure 4A) and computer instructions stored in the storage and executed by the processor, wherein the computer instructions are executed by the processor to perform steps of claim 1.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wagner et al. (US 2016/0073080) discloses method and apparatus for efficient depth image transformation.
Agrawa et al. (US 9,965,865) discloses image data segmentation using depth data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          9/10/2021